DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2020 and 06/26/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-38, 41, 43 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vutukuri et al  US Patent Application No.:( US 2018/0160271 A1) hereinafter referred as Vutukuri.
For claim 31, Vutukuri discloses a method  of passive asset tracking comprising: 
associating unique identifying information of a pseudo Wi-Fi access point with a moveable asset in an asset tracking database (paragraph [0020], lines 10-16);
 receiving observation data from one or more wireless devices that encounter the pseudo Wi-Fi access point comprising the unique identifying information of the pseudo Wi-Fi access point and location information of the Wi-Fi access point (paragraph [0010], lines 15-18) and (paragraph [0014], lines 10-21); and
 determining a location of the moveable asset based, at least in part, on the observation data of the pseudo Wi-Fi access point (paragraph [0009], lines 1-16).
For claim 32, Vutukuri discloses the method,  , further comprising: storing the location of the moveable asset in the asset tracking database (paragraph [0016], lines 1-15).
For claim 33, Vutukuri discloses the method,  further comprising: providing one or more wireless devices with the unique identifying information of the pseudo Wi-Fi access point (paragraph [0018], lines 15-26)  to limit observation data reported by one or more 781155-0002-US CIP5 wireless devices to data relevant to the pseudo Wi-Fi access point associated with the moveable asset to be tracked (paragraph [0038], lines  6-15).  
For claim 33, Vutukuri discloses the method,  further comprising: providing one or more wireless devices with the unique identifying information of the pseudo Wi-Fi access point (paragraph [0018], lines 15-26)  to limit observation data reported by one or more 781155-0002-US CIP5 wireless devices to data relevant to the pseudo Wi-Fi access point associated with the moveable asset to be tracked (paragraph [0038], lines  6-15).  
For claim 34, Vutukuri discloses the method,  , further comprising: providing one or more wireless devices with the identifying information of the pseudo Wi-Fi access point to limit observation data reported by one or more wireless devices to data relevant to the pseudo Wi-Fi access point associated with the moveable asset to be  tracked (paragraph [0020], lines  1-16).
For claim 35, Vutukuri discloses the method, further comprising: filtering received observation data to limit observation data to data relevant to the pseudo Wi-Fi access point associated with the moveable asset to be tracked (paragraph [0038], lines  6-15).  
For claim 36, Vutukuri discloses the method,   further comprising: providing a user access to the location of the moveable asset stored in the asset tracking database (paragraph [0038], lines  6-15).  
For claim 37, Vutukuri discloses the method,  wherein the pseudo Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset (paragraph [0029], lines  1-19).
For claim 38, Vutukuri discloses the method,  wherein the unique identifying information of the pseudo Wi-Fi access point comprises a BSSID of the pseudo Wi-Fi access point  (Table  2 and 3 )(paragraph [0092], lines 21-23). 
For claim 41, Vutukuri discloses the method,  wherein the location information of the pseudo Wi-Fi access point comprises a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point (paragraph [0020], lines  1-16).
For claim 43, Vutukuri discloses the method,   wherein the location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point (paragraph [0042], lines  1-10).
For claim 46, Vutukuri discloses the method,  wherein determining the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (paragraph [0020], lines  1-10).
For claim 47, Vutukuri discloses the method,  wherein determining the location of the moveable asset comprises using a latitude and longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (paragraph [0020], lines  1-10). 
For claim 48, Vutukuri discloses the method, wherein determining the location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (paragraph [0020], lines  1-10).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quOtation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6-7, 9, 11-14, 21-22, 25-28, 39, 42, 44  and 45     31-38, 41, 43 and 46-48
Claims 1-5, 8, 10, 15-20, 23-24, 29-30 are rejected under 35 U.S.C. 103 as being un-patentable over Vutukuri et al  US Patent Application No.:( US 2018/0160271 A1) hereinafter referred as Vutukuri, in view of Rappl et al   US Patent Application No.:( US 2021/0060686 A1) hereinafter referred as Rappl. 
For claim 1, Vutukuri discloses a method of passive asset tracking comprising:
 associating unique identifying information of a pseudo Wi-Fi access point with a moveable asset in an asset tracking database (paragraph [0020], lines 10-16); 
receiving observation data from a Wi-Fi AP Database comprising the unique identifying information of the pseudo Wi-F1 access point and location information of the pseudo Wi-Fi access point (paragraph [0010], lines 15-18) and (paragraph [0014], lines 10-21); and 
determining a location of the moveable asset based, at least in part, on the observation data of the pseudo Wi-Fi access point (paragraph [0009], lines 1-16). However, Vutukuri disclose all the subject matter of the claimed invention with the exemption of the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database as recited in claim 1.
Rappl from the same or analogous art teaches the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database (paragraph [0054], lines 3-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database as taught by Rappl into the wireless access network using assistance information  of Vutukuri.   
The wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database can be modify/implemented by combining the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database with the device. This process is implemented as a hardware solution or as firmware solutions of Rappl into the wireless access network using assistance information  of Vutukuri. As disclosed in Rappl, the motivation   for the combination would be to use the no communication between the tracked device and a different device.
For claim 2, Vutukuri discloses the method, further comprising: storing the location of the moveable asset in the asset tracking database; and providing a user access to the location of the moveable asset stored in the asset tracking database (paragraph [0016], lines 1-15). 
For claim 3, Vutukuri discloses the method, wherein the Wi-Fi AP Database receives observation data from one or more wireless devices that encounter the pseudo Wi-Fl access point(paragraph [0018], lines 15-26) and report unique identifying information of the pseudo Wi-Fl access point and location information of the pseudo Wi-Fi access point to the Wi-Fi AP Database (paragraph [0038], lines  6-15).  
For claim 4, Vutukuri discloses the method, wherein the pseudo Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset (paragraph [0029], lines  1-19) 
For claim 5, Vutukuri discloses the method, wherein the unique identifying information of the pseudo Wi-Fi access point comprises a BSSID of the pseudo Wi-Fi access point (Table  2 and 3 )(paragraph [0092], lines 21-23).  
For claim 8, Vutukuri discloses the method, wherein the location information of the pseudo Wi-Fi access point comprises a received signal strength of the pseudo Wi-Fi access point measured by the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point (paragraph [0020], lines  1-16).
For claim 10, Vutukuri discloses the method, wherein the location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point (paragraph [0042], lines  1-10).  
For claim 15, Vutukuri discloses the method,  wherein determining the location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi 741155-0002-US CIP5 access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset  (paragraph [0020], lines  1-10).  
For claim 16, Vutukuri discloses the method  of passive asset tracking comprising: 
associating unique identifying information of a pseudo Wi-Fi access point with a moveable asset in an asset tracking database(paragraph [0020], lines 10-16); 
 receiving first observation data from one or more direct reporting wireless devices that encounter the pseudo Wi-Fi access point comprising the unique identifying information of the pseudo Wi-Fi access point and first location information of the pseudo Wi-Fi access point (paragraph [0039], lines 1-23); 
receiving second observation data from a Wi-Fi AP Database comprising the unique identifying information of the pseudo Wi-Fi access point and second location information of the pseudo Wi-Fi access point (paragraph [0010], lines 15-18) and (paragraph [0014], lines 10-21); and 
determining a location of the moveable asset based, at least in part, on the first and/or the second observation data of the pseudo Wi-Fi access point (paragraph [0009], lines 1-16). However, Vutukuri disclose all the subject matter of the claimed invention with the exemption of the wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the pseudo Wi-Fi access point to the Wi-Fi AP Database as recited in claim 16.
Rappl from the same or analogous art teaches the wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the pseudo Wi-Fi access point to the Wi-Fi AP Database (paragraph [0054], lines 3-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the pseudo Wi-Fi access point to the Wi-Fi AP Database as taught by Rappl into the wireless access network using assistance information  of Vutukuri.   
The wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the pseudo Wi-Fi access point to the Wi-Fi AP Database can be modify/implemented by combining the wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the pseudo Wi-Fi access point to the Wi-Fi AP Database with the device. This process is implemented as a hardware solution or as firmware solutions of Rappl into the wireless access network using assistance information  of Vutukuri. As disclosed in Rappl, the motivation   for the combination would be to use the no communication between the tracked device and a different device.
For claim 17, Vutukuri discloses the method,  further comprising: storing the location of the moveable asset in the asset tracking database; and providing a user access to the location of the moveable asset stored in the asset tracking database (paragraph [0016], lines 1-15).  
For claim 18, Vutukuri discloses the method,  wherein the Wi-Fi AP Database receives observation data from one or more indirect reporting wireless devices that encounter the pseudo Wi-Fi access point (paragraph [0018], lines 15-26)and report the unique identifying information of the pseudo Wi-Fi access point and second location information of the pseudo Wi-Fi access point to the Wi-Fi AP Database (paragraph [0038], lines  6-15).   
For claim 19, Vutukuri discloses the method,  wherein the pseudo Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset  (paragraph [0029], lines  1-19). 
For claim 20, Vutukuri discloses the method,  wherein the unique identifying information of the pseudo Wi-Fi access point comprises a BSSID of the Wi-Fi access point (Table  2 and 3 )(paragraph [0092], lines 21-23).
For claim 23, Vutukuri discloses the method,  wherein the first and/or the second location information of the pseudo Wi-Fi access point comprises a received signal strength of the pseudo Wi-Fi access point measured by the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point (paragraph [0020], lines  1-16).
For claim 24, Vutukuri discloses the method,  wherein the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point (paragraph [0042], lines  1-10). 
For claim 30, Vutukuri discloses the method, wherein determining the location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (paragraph [0020], lines  1-10).    
Claims 6-7, 9, 11-14, 21-22, 25-29, 39-40, 42, 44  and 45  are rejected under 35 U.S.C. 103 as being un-patentable over Vutukuri et al  US Patent Application No.:( US 2018/0160271 A1) hereinafter referred as Vutukuri in view of Rappl et al   US Patent Application No.:( US 2021/0060686 A1) hereinafter referred as Rappl, in further view of Bennett et al US Patent Application No.:( US 2017/0337522 A1) hereinafter referred as Bennett.
For claim 6, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point as recited in claim 6.
Bennett from the same or analogous art teaches the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point can be modify/implemented by combining the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 7, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point as recited in claim 7.
Bennett from the same or analogous art teaches the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point can be modify/implemented by combining the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 9, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point as recited in claim 9.
Bennett from the same or analogous art teaches the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point (306 fig. 3) (paragraphs [0031], lines 6-14 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point can be modify/implemented by combining the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 11, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset as recited in claim 11.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 12, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as recited in claim 12.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 33-42, [0026] and [0030], lines 10-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 13, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as recited in claim 13.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (304 figure 3) (paragraphs [0025], lines 33-42 and [0027], lines 14-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 14, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as recited in claim 14.
Bennett from the same or analogous art teaches location of the moveable asset comprises using a latitude and longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the information of the location of the moveable asset comprises using a latitude and longitude of one or more Wi-Fi access points or other pseudo Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission. 
For claim 21, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the  first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point as recited in claim 21.
Bennett from the same or analogous art teaches the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point can be modify/implemented by combining the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 22, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point as recited in claim 22.
Bennett from the same or analogous art teaches the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point can be modify/implemented by combining the first and/or the second location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 25, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the first and/or the second location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point as recited in claim 25.
Bennett from the same or analogous art teaches the first and/or the second location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point (306 fig. 3) (paragraphs [0031], lines 6-14 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first and/or the second location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access points taught by Bennett into the information of the wireless devices of VUTUKURI.   
The first and/or the second location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point can be modify/implemented by combining the first and/or the second location information of the pseudo Wi-Fi access point comprises a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 26, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset as recited in claim 26.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 27, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as recited in claim 27.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 33-42, [0026] and [0030], lines 10-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 28, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as recited in claim 28.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (304 figure 3) (paragraphs [0025], lines 33-42 and [0027], lines 14-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a received signal strength of the pseudo Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 29, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as recited in claim 29.
Bennett from the same or analogous art teaches location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the information of the location of the moveable asset comprises using a received signal strength of one or more Wi-Fi access points or other pseudo Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the pseudo Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission. 
For claim 39, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point as recited in claim 39.
Bennett from the same or analogous art teaches the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point can be modify/implemented by combining the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 40, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point as recited in claim 40.
Bennett from the same or analogous art teaches the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point can be modify/implemented by combining the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 42, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point as recited in claim 42.
Bennett from the same or analogous art teaches the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point (306 fig. 3) (paragraphs [0031], lines 6-14 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point can be modify/implemented by combining the location information of the pseudo Wi-Fi access point comprises a latitude and a longitude of one or more Wi-Fi access points or other pseudo Wi- Fi access points near the pseudo Wi-Fi access point at or near the time of a reporting wireless device's encounter with the pseudo Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 44, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset as recited in claim 44.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of the pseudo Wi-Fi access point as the location of the moveable asset the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 45, VUTUKURI disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as recited in claim 45.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 33-42, [0026] and [0030], lines 10-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as taught by Bennett into the information of the wireless devices of VUTUKURI.   
The location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of VUTUKURI. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending U.S Application No. (US 2007/0072610A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Application No. (US 2007/0072610A1) discloses: 
Current Application
1. A method of passive asset tracking comprising: associating unique identifying information of a pseudo Wi-Fi access point with a moveable asset in an asset tracking database; receiving observation data from a Wi-Fi AP Database comprising the unique identifying information of the pseudo Wi-F1 access point and location information of the pseudo Wi-Fi access point; and determining a location of the moveable asset based, at least in part, on the observation data of the pseudo Wi-Fi access point, wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the pseudo Wi-Fi access point to the Wi-Fi AP Database.
2010/0279653

1. A method of passive asset tracking using observations of Wi-Fi access points comprising: associating unique identifying information of a Wi-Fi access point with a moveable asset in an asset tracking database, wherein the Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset; receiving observation data from a Wi-Fi AP Database comprising the unique identifying information of the Wi-Fi access point and location information of the Wi-Fi access point; and determining a location of the moveable asset based, at least in part, on the observation data of the Wi-Fi access point, wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database.

Nonetheless, the removal of said limitations from the claim 1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
For claim 16, the claim 15 of the U.S Application No. (US 2021/0084448 A1) discloses: 
Current Application
16. A method of passive asset tracking comprising: associating unique identifying information of a pseudo Wi-Fi access point with a moveable asset in an asset tracking database; receiving first observation data from one or more direct reporting wireless devices that encounter the pseudo Wi-Fi access point comprising the unique identifying information of the pseudo Wi-Fi access point and first location information of the pseudo Wi-Fi access point; receiving second observation data from a Wi-Fi AP Database comprising the unique identifying information of the pseudo Wi-Fi access point and second location information of the pseudo Wi-Fi access point; and determining a location of the moveable asset based, at least in part, on the first and/or the second observation data of the pseudo Wi-Fi access point, wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the pseudo Wi-Fi access point to the Wi-Fi AP Database.
2021/0084448

15. A method of passive asset tracking using observations of Wi-Fi access points comprising: associating unique identifying information of a Wi-Fi access point with a moveable asset in an asset tracking database, wherein the Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset; receiving first observation data from one or more direct reporting wireless devices that encounter the Wi-Fi access point comprising the unique identifying information of the Wi-Fi access point and first location information of the Wi-Fi access point; receiving second observation data from a Wi-Fi AP Database comprising the unique identifying information of the Wi-Fi access point and second location information of the Wi-Fi access point; and determining a location of the moveable asset based, at least in part, on the first and/or the second observation data of the Wi-Fi access point, wherein there is no communication between the asset tracking database and one or more indirect reporting wireless devices that report their respective encounters with the Wi-Fi access point, comprising second observation data, to the Wi-Fi AP Database.

Nonetheless, the removal of said limitations from the claim 15 of the present application made claim 16 a broader version or same version of claim 15. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 15 is not patentably distinct from claim 16.  

For claim 31, the claim 29 of the U.S Application No. (US 2021/0084448 A1) discloses: 
Current Application
31. A method of passive asset tracking comprising: associating unique identifying information of a pseudo Wi-Fi access point with a moveable asset in an asset tracking database; receiving observation data from one or more wireless devices that encounter the pseudo Wi-Fi access point comprising the unique identifying information of the pseudo Wi-Fi access point and location information of the Wi-Fi access point; and determining a location of the moveable asset based, at least in part, on the observation data of the pseudo Wi-Fi access point.
2021/0084448

29. A method of passive asset tracking using observations of Wi-Fi access points comprising: associating unique identifying information of a Wi-Fi access point with a moveable asset in an asset tracking database, wherein the Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset; receiving observation data from one or more wireless devices that encounter the Wi-Fi access point comprising the unique identifying information of the Wi-Fi access point and location information of the Wi-Fi access point; and determining a location of the moveable asset based, at least in part, on the observation data of the Wi-Fi access point.

Nonetheless, the removal of said limitations from the claim 31 of the present application made claim 29 a broader version or same version of claim 31. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 31 is not patentably distinct from claim 29.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642